Exhibit 12.2 Earnings Income from Continuing Operations Before (Benefit) Provision for Income Taxes and Equity in Net Income of Unconsolidated Entities Adjustments to Earnings: Fixed Charges Capitalized Interest (Amortized) - - Dividends from Unconsolidated Entities Less: Capitalized Interest - Total Earnings as adjusted Fixed Charges Interest Expense Estimated Interest on Rent Expense Interest Capitalized - Total Fixed Charges Preferred Stock Dividends - - Total Ratio of Earnings to Fixed Charges and Preferred Stock Dividends
